Citation Nr: 9919614	
Decision Date: 07/16/99    Archive Date: 07/21/99

DOCKET NO.  95-15 610	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to an effective date earlier than November 7, 
1990 for an award of service connection for intracranial 
meningioma with metastasis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

The appellant and his spouse


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel




INTRODUCTION

The veteran served on active duty from February 1966 to March 
1968, a portion of which represents service in the Republic 
of Vietnam.  

This case was previously before the Board of Veterans' 
Appeals (Board) in January 1999, at which time it was 
remanded for additional development.  The case is now, once 
more, before the Board for appellate review.  

Upon review of this case, there exists some question as to 
whether the veteran wishes to pursue the issue of clear and 
unmistakable error in a rating decision of September 17, 
1985, which denied entitlement to service connection for a 
"brain tumor."  Inasmuch as this issue has not been developed 
or certified for appellate review, it is not for 
consideration at this time.  It is, however, being referred 
to the Regional Office (RO) for clarification, and, if 
necessary, appropriate action.


FINDINGS OF FACT

1.  In correspondence of March 1980, with which the veteran 
voiced no disagreement, the RO denied entitlement to service 
connection for a "tumor condition."  

2.  In correspondence of August 1985, the veteran sought to 
reopen his previously denied claim for service connection for 
a brain tumor.  

3.  In a rating decision of August 1985, the RO denied 
entitlement to service connection for a meningioma of the 
brain secondary to Agent Orange exposure.  

4.  In a rating decision of September 1985, the RO once again 
denied entitlement to service connection for a meningioma of 
the brain secondary to Agent Orange exposure.  

5.  In correspondence received on November 7, 1990, the 
veteran sought to reopen his previously denied claim for 
service connection for a tumor of the brain and/or lung.  

6.  In a rating decision of September 1992, the RO granted 
service connection for an intracranial meningioma with 
metastasis to the lung, effective from November 7, 1990.  

7.  The veteran's current claim for service connection for an 
intracranial meningioma with metastasis to the lung was 
received no earlier than November 7, 1990.  

8.  At no time during service or thereafter has the veteran 
been shown to suffer from a soft tissue sarcoma or primary 
respiratory cancer.  


CONCLUSIONS OF LAW

1.  The rating decisions of August and September 1985, which 
denied entitlement to service connection for a meningioma of 
the brain, are now final.  38 U.S.C.A. §§ 1110, 7105 (West 
1991 & Supp. 1998); 38 C.F.R. § 3.104(a) (1998).

2.  An effective date earlier than November 7, 1990 for an 
award of service connection for intracranial meningioma with 
metastasis to the lung is not warranted.  38 U.S.C.A. 
§§ 1110, 5110 (West 1991 & Supp. 1998); 38 C.F.R. § 3.400 
(1998).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

During the period from late October to early November 1972, 
the veteran was hospitalized at a private medical facility 
following the sudden onset of a febrile respiratory illness 
approximately one month prior to admission.  Reportedly, a 
previous chest X-ray had revealed a mass ("coin lesion") in 
the upper lobe of the veteran's right lung.  In late October 
1972, the veteran underwent an exploratory thoracotomy and 
wedge resection of a benign-appearing tumor of his right 
upper lobe.  The resulting pathology specimen showed a 
probable inflammatory type of pseudotumor of the histiocytic 
type.  The pertinent diagnosis was histiocytoma of the right 
upper lobe.  

During the period from early February to early March 1975, 
the veteran was once again hospitalized at a private medical 
facility.  At the time of admission, the veteran gave a 
history of intermittent headaches for the past several 
months, as well as blurring of vision and "bumping into 
people" on the side.  Additionally noted was the prior 
removal of a tumor from the right lower lobe of the veteran's 
lung, "with diagnosis benign."  

Neurological evaluation conducted during the veteran's 
hospitalization revealed a right inferior homonymous 
quadrantanopsia.  Subsequent arteriography demonstrated a 
left posterior parietal lesion as well as a blockage of the 
sagittal sinus.  Shortly thereafter, the veteran underwent a 
bilateral parieto-occipital procedure with removal of a large 
meningioma which seemed to be somewhat greater on the left, 
displacing the cerebrum, but involving the dura in a sheet 
formation on the right, including the sagittal sinus, the top 
level of the lateral sinuses, and the straight sinus.  
Pathology reports revealed a meningioma of the fibroblastic 
type with invasion of the bone and sagittal sinus, with a 
history of metastases to the lung.

In correspondence of December 1978, the veteran contended 
that his "present condition" diagnosed as a meningioma of the 
head "could have been incurred while (he) was on active duty 
in the United States Navy form 1965 to 1968."  

In a statement of December 1978, the veteran's private 
physician wrote that, in 1974, the veteran developed symptoms 
of an intracranial lesion, and, in 1975, was shown to have an 
extensive meningioma which was parasagittal, and included the 
sagittal sinus, the torcular, and part of the lateral 
sinuses.  He additionally commented that, in retrospect, 
"several years previously," a fragment had broken off and 
gone to the veteran's lung.  This was removed, and felt to be 
a benign fibroma, but had an appearance similar to a 
meningioma.  

In correspondence of October 1979, the veteran stated that he 
wished to reopen his claim for service-connected disability 
for a brain and/or lung tumor.  He was sent a letter by the 
RO, dated March 24, 1980, to the effect that the service 
records did not show treatment for a tumor during service or 
on examination at the time of discharge from service.  He was 
told that no further action on his claim would be taken 
unless he submitted that the condition was incurred in or 
aggravated by military service and was also informed of the 
procedures to appeal if he believed the RO's decision was 
incorrect.  No response from the veteran to this letter is of 
record.

In correspondence of late July 1985, the veteran's private 
physician indicated that he was submitting his letter at the 
request of the veteran regarding the veteran's claim "for 
compensation for illness possibly related to Agent Orange 
exposure."  He stated that the veteran had been under his 
care until 1982 for recurrent invasive meningioma of the 
parieto-occipital area which was bilateral, recurrent, and 
invading the falx and tentorium.  In the opinion of his 
physician, the veteran's tumor "could easily have been 
present for 10 or even 15 years prior to its discovery and 
initial treatment."  Although large and aggressive tumors of 
this type are relatively unusual, especially in younger or 
middle-aged males, there was, according to the veteran's 
physician, "no way to determine whether exposure to Agent 
Orange could have played a role in the development of (the 
veteran's) lesion.  However, given the known growth rate of 
meningiomas, the time (in which the veteran's) tumor became 
clinically manifest would be within the expected range if 
exposure to a toxic chemical had initiated tumor growth in 
1967."  

In a rating decision of August 1985, the RO denied 
entitlement to service connection for a brain tumor secondary 
to toxic chemical exposure (Agent Orange).  In a letter 
accompanying that rating decision, the veteran was informed 
that the medical evidence did not show that his brain tumor 
was incurred in or aggravated by his military service, or 
that it became manifest to a compensable degree within the 
one-year presumptive period following discharge from military 
service.  Accordingly, the veteran's claim for service 
connection for a brain tumor condition secondary to toxic 
chemical exposure (Agent Orange) was denied.

In correspondence of August 1985, received by the RO in 
September of that same year, the veteran's private physician 
stated that the veteran had a benign meningioma with some 
characteristics of a soft tissue sarcoma "in that it 
metastasized to the lung."  Additionally noted was that the 
time interval between the veteran's possible exposure (to 
Agent Orange) and his diagnosis was "reasonable."  The 
veteran's private physician was, however, unable to offer any 
information as to whether Agent Orange could be a "causative 
agent" of a brain tumor, inasmuch as the veteran's case 
constituted his "first exposure to the problem."  

In a rating decision of September 1985, the RO once again 
denied entitlement to service connection for a brain tumor 
secondary to Agent Orange exposure.  Correspondence 
accompanying that rating decision was to the effect that 
current medical evidence of record did not show that the 
veteran's brain tumor was incurred in or aggravated by 
military service, or that it became manifest to a compensable 
degree within the one-year presumptive period following 
discharge from military service.  While exposure to Agent 
Orange was conceded, the medical evidence did not indicate 
that the veteran's brain tumor was a "latent consequence" of 
such exposure.  Accordingly, his claim for service connection 
for a brain tumor condition due to toxic chemical exposure 
(Agent Orange) was denied.

In correspondence received on November 7, 1990, the veteran 
once again sought to reopen his claim for service connection 
for a tumor of the brain and/or lung.  The veteran's 
correspondence was accompanied by numerous medical records, 
among them an October 1972 pathology report reflecting a 
"probably inflammatory pseudotumor (of the lung), histiocytic 
type."  

Also included in the above-referenced material was a February 
1975 pathology report identifying a left parieto-occipital 
brain tumor.  Reportedly, the  veteran's parieto-occipital 
brain tumor was "identical" to the previous lung tumor seen 
in October 1972, which had been diagnosed as a probable 
fibrous histiocytoma.  According to the pathology report, 
that diagnosis had been "clearly erroneous," in that the 
veteran's lung tumor represented the initial presentation of 
his meningioma "as a metastasis."  The pertinent diagnosis 
was meningioma of the left parietal area, fibroblastic and 
syncytial type, with invasion of bone and sagittal sinus and 
metastasis to the lung.  

In a statement of September 1990, the veteran's private 
physician wrote that the original tumor which had been 
removed from the veteran's lung in 1972, when examined 
microscopically, was found to be identical to his 
intracranial meningioma, leading to a definite diagnosis of 
metastasis to the lung.  Additionally noted was that this 
feature, as well as "the extensive invasion and recurrence," 
were strongly suggestive of sarcomatous changes in (the 
veteran's) meningioma.  

In correspondence of November 1990, the RO informed the 
veteran that they had received his request to reopen his 
claim for benefits based on dioxin (Agent Orange) exposure, 
but that a recent U.S. District Court decision had 
invalidated the regulations utilized by the VA in evaluating 
Agent Orange claims, and that, accordingly, the prior 
disallowance of his Agent Orange claim would be reviewed as 
soon as possible after new regulations became effective.

In correspondence of March 1992, it was noted that the Agent 
Orange Act of 1991 had established a presumption of service 
connection for veterans with service in Vietnam who 
subsequently developed soft tissue sarcoma, but that the 
veteran's brain tumor was not a soft tissue sarcoma, and, 
consequently, was not included in this legislation.  
Additionally noted was that when necessary studies had been 
completed and rules implemented, further action would be 
taken on the veteran's claim.  

In August 1992, there was received from the veteran 
correspondence accompanied by additional private medical 
records.  Included in those records was an October 1972 
report of X-ray examination of the veteran's chest, showing a 
mass in the posterior aspect of the right upper lobe, the 
etiology of which was uncertain, but which had the appearance 
of a neoplasm or a granuloma rather than an active infectious 
process.  Additionally noted was that a May 1968 radiographic 
study of the veteran's chest, when compared with the 
aforementioned examination, showed a suggestion of a similar 
density, which was "much smaller then."  

In correspondence of early June 1992, the veteran's private 
physician wrote that the pertinent evidence of record 
"strongly suggested" that the veteran had his lung tumor in 
1968, and that the headaches which he experienced then might 
very well have been the harbinger of the brain tumor treated 
in 1974. 

In a statement of late June 1992, the veteran's private 
physician wrote that it was "reasonable to assume" that the 
condition in the veteran's brain existed in April 1968 in 
order for it to have progressed to the condition in which he 
found it in 1974.  

In a rating decision of September 1992, the RO granted 
service connection for an intracranial meningioma with 
metastasis to the lung, effective from November 7, 1990, the 
date of receipt of the veteran's reopened claim.  
Correspondence accompanying that rating decision was to the 
effect that service connection had been granted on a direct 
basis, "because the evidence (was) considered sufficient to 
establish that metastasis of the veteran's meningioma was 
manifest within two months of discharge from military 
service."  

Following a Department of Veterans Affairs (VA) general 
medical examination in November 1992, the veteran received a 
diagnosis of malignant melanoma with pulmonary metastasis, 
active.  

In February 1993, there was received an October 1992 report 
from the Armed Forces Institute of Pathology.  Noted at that 
time was that 16 H&E stained microscopic sections submitted 
had been reviewed in conference by the staff of the 
Department of Neuropathology.  Those microscopic sections 
demonstrated features of a transitional meningioma.  The 
tumor from the veteran's lung and from the 1975 and 1978 
intracranial presentation showed very mild focal nuclear 
pleomorphism and an increased mitotic rate, but no necrosis, 
hypercellularity, sheet-like growth, or invasion of the 
brain.  Accordingly, the tumor in those three biopsies was 
designated as typical meningioma without histologic 
anaplasia.  By 1979, the tumor evinced a little more nuclear 
pleomorphism.  The myotatic rate remained elevated, and there 
were foci of spontaneous necrosis.  On the basis of these 
features, it was felt that, from 1979 on, the tumor should be 
designated an atypical meningioma.  It was noted that, by 
convention, any meningioma which metastasized was classified 
as malignant.  Usually, such malignant meningiomas have the 
histologic appearance of high grade sarcomas or 
hemangiopericytomas.  Exceptionally, however, a metastasizing 
meningioma might have the bland histologic appearance of a 
typical meningioma in both the primary and the metastatic 
sites.  According to the World Health Organization 
classification of tumors of the central nervous system, such 
"bland" metastasizing meningiomas were included in the 
category "anaplastic (malignant) meningioma."  

During the course of a VA neurologic examination in October 
1995, the veteran gave a history of a lung tumor in 1972 
which turned out to be a metastasis from a malignant 
meningioma.  The veteran believed that his "tumor problem" 
was related to exposure to Agent Orange, given that he had 
spent 1 1/2 years in Vietnam as a weapons officer.  The 
clinical impression was status post malignant meningioma with 
blindness, skull defect.  Noted at the time of examination 
was that malignant meningioma, though rare, was a known 
clinical entity, and that such tumors could occasionally 
metastasize.  The examiner commented that, while this was his 
"take" on the veteran's history, he had neither pathological 
reports nor records, and accordingly, would leave to someone 
else the decision as to whether the veteran's meningioma was 
in any way related to Agent Orange exposure.

Following a VA oncology examination in October 1995, it was 
noted that meningioma was "usually not classified" under soft 
tissue sarcoma.  

Following a VA neurologic examination in April 1996, the 
examiner commented that his "final impression" was that the 
veteran suffered from two tumors of the same type, one in the 
lung, in the right upper lobe, and another in the left 
parieto-occipital brain area, which had been "very well 
diagnosed" by pathology on multiple occasions as "invasive 
meningiomas."  

On VA neurologic examination in August 1996, there was noted 
a clinical impression of a brain and lung tumor, which was 
being called a malignant meningioma.  It was, however, 
unclear to the examiner whether malignant meningiomas could 
be referred to as sarcomatous meningiomas.  Accordingly, it 
was recommended that the veteran's slides be reviewed by a 
neuropathologist.  

In a VA pathology report of January 1997, it as noted that, 
following a review of 61 slides from the veteran, those 
slides were considered to be consistent with malignant 
meningioma.  On the basis of histologic features, the 
veteran's tumor would be designated atypical meningioma of a 
transitional histologic subtype.  However, the veteran had 
documented pulmonary metastases, which classified his 
neoplasm as malignant meningioma.  Such meningiomas were 
considered to arise from meningothelial cells which line the 
meninges, and might demonstrate a histologic pattern of 
meningeal sarcoma or hemangiopericytoma.  The veteran's 
neoplasm did not demonstrate either pattern, but, rather, 
that of atypical transitional type meningioma.  In 
conclusion, the neoplasm would not be considered a soft 
tissue sarcoma or hemangiopericytoma, but rather a primary 
malignant meningioma.  



Analysis

The veteran in this case seeks assignment of an effective 
date earlier than November 7, 1990 for an award of service 
connection for intracranial meningioma with metastasis to the 
lung.  In pertinent part, it is argued that, following the 
filing of his claim in 1985, the veteran "left the country to 
go to Scotland to receive medical treatment" for 
approximately one year, as a result of which he was unable to 
file a timely appeal.  He further argues that, "given the 
circumstances of the trauma and ordeal" that he has been 
through, an effective date of 1985 should be assigned for the 
aforementioned award of benefits.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & 
Supp. 1998).  Moreover, where a veteran served ninety (90) 
days or more during a period of war and a malignant tumor 
becomes manifest to a degree of 10 percent within one year 
from date of termination of such service, such disease shall 
be presumed to have been incurred in service, even though 
there is no evidence of such disease during the period of 
service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 
(West 1991 & Supp. 1998); 38 C.F.R. §§ 3.307, 3.309 (1998).  
Where a veteran was exposed to an herbicide agent during 
active military, naval, or air service, the following 
diseases shall be service connected, even thought here is no 
record of such disease during service:  chloracne or other 
acneiform disease consistent with chloracne, Hodgkin's 
disease, multiple myeloma, non-Hodgkin's lymphoma, porphyria 
cutanea tarda, prostate cancer, acute and subacute peripheral 
neuropathy, respiratory cancers (that is, cancers of the 
lung, bronchus, larynx, or trachea) or soft tissue sarcoma 
(other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma or 
mesothelioma).  38 C.F.R. § 3.309(e) (1998).  These diseases 
shall become manifest to a degree of 10 percent or more at 
any time after service, except that chloracne, other acne 
disease consistent with chloracne, porphyria cutanea tarda, 
and acute and subacute peripheral neuropathy shall become 
manifest to a degree of 10 percent or more within a year, and 
respiratory cancers within 30 years, after the last date on 
which the veteran was exposed to an herbicide agent during 
active military, naval, or air service.  38 U.S.C.A. § 1116 
(West 1991 & Supp. 1998); 38 C.F.R. §  3.307(a)(6)(ii) 
(1998).  Finally, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  Presumptive periods are not 
intended to limit service connection to diseases so diagnosed 
when the evidence warrants direct service connection.  
38 C.F.R. § 3.303(d) (1998).  

The Board notes that, once entitlement to service connection 
for a given disorder has been denied by a decision of the RO, 
that determination, absent disagreement by the veteran within 
a period of one year, is final.  38 U.S.C.A. § 7105 (West 
1991 & Supp. 1998); 38 C.F.R. § 3.104(a) (1998).  Moreover, 
the effective date of an evaluation and award of compensation 
based on an original claim, a claim reopened after final 
disallowance, or a claim for increase is the date of receipt 
of claim, or the date entitlement arose, whichever is later.  
An award of disability compensation based on direct service 
connection is effective the date following separation from 
active service, or the date entitlement arose, if the claim 
is received within one year from separation from service, 
otherwise, the date of receipt of claim or date entitlement 
arose, whichever is later.  38 C.F.R. § 3.400 (1998).  

As noted above, the veteran in this case argues that, in 
1985, due to the necessity for treatment of his now service-
connected meningioma, he was effectively prevented from the 
prosecution of his appeal.  After the denial of service 
connection in 1985, the veteran filed neither a notice of 
disagreement nor a new application; applicable law and 
regulation does not permit consideration of the veteran's 
need for treatment as a bar to finality of the 1985 rating 
decisions denying entitlement to benefits.  Neither the 
veteran nor his representative has provided any legal 
authority to support the argument.  The reference at the 
hearing was to the regulation permitting under certain 
circumstances earlier entitlement to nonservice-connected 
pension, when a claimant is unable to lodge a claim because 
of disability.  See 38 C.F.R. § 3.400(b)(ii)(B) (1998).  
Under the circumstances of this case, and absent disagreement 
by the veteran within a period of one year, the rating 
decisions of August and September 1985, which denied 
entitlement to service connection for a malignant meningioma, 
became final.  

Not until November 7, 1990, with the submission of additional 
correspondence and medical records, did the veteran attempt 
to reopen his claim for service connection for intracranial 
meningioma.  At that time, he was advised by the RO that, 
given the recent invalidation of VA regulations governing 
awards of compensation premised upon exposure to Agent 
Orange, his claim was being "temporarily deferred" until new 
regulations were in place.  The veteran subsequently modified 
his argument, contending that there was medical evidence 
showing that his brain and/or lung tumors were present in 
service.  In point of fact, the veteran's argument shifted 
from one premised upon a "presumptive"" Agent Orange 
disability (this is specifically, soft tissue sarcoma and/or 
respiratory cancer) to "direct" service connection.  The RO, 
in a rating decision of September 1992, granted service 
connection for the veteran's meningioma on a "direct" basis 
based on evidence showing that metastasis of the veteran's 
meningioma was, in fact, present within two months of his 
discharge from active military service.  That grant of 
service connection was made effective from November 7, 1990, 
the date of receipt of the veteran's "reopened" claim.  

The veteran now, once again, argues that his malignant 
meningioma is, in fact, a "soft tissue sarcoma" and, as such, 
entitled to a "presumptive" grant of service connection based 
upon exposure to Agent Orange.  However, repeated and 
comprehensive pathologic studies have shown that the 
veteran's brain and/or lung tumor is not a soft tissue 
sarcoma or hemangiopericytoma, but rather a primary malignant 
meningioma.  The veteran's alternative argument that his lung 
tumor represents evidence of "respiratory cancer" is likewise 
without merit, in that it has conclusively been proven that 
the primary site of the veteran's malignant meningioma was 
his brain, and not his lung.  Pursuant to recent decisions of 
the United States Court of Appeals for Veterans Claims, 
service connection on a presumptive basis is available only 
for the primary site of a covered cancer, and not for various 
other secondary sites determined to be the result of 
metastasis of that same cancer.  This is to say that a 
malignant meningioma (brain tumor) which has metastasized to 
the lung does not, by that metastasis, become a "respiratory 
cancer."  See Monts v. Brown, 4 Vet. App. 379 (1993); see 
also Ramey v. Brown, 9 Vet. App. 40 (1996); Darby v. Brown, 
10 Vet. App. 243 91997).  

As noted above, the effective date of an evaluation and award 
of compensation based on an original claim, a claim reopened 
after final disallowance, or a claim for increase is the date 
of receipt of the claim, or the date entitlement arose, 
whichever is later.  38 C.F.R. § 3.400 (1998).  In the case 
at hand, the August and September 1985 rating decisions 
denying entitlement to service connection for a brain tumor 
have become final.  Moreover, the veteran has failed to show 
that his tumors of the brain and/or lung are representative 
of either respiratory cancer or soft tissue sarcoma, and, as 
such, entitled to a "presumptive" grant of service connection 
based on exposure to Agent Orange.  Under such circumstances, 
the grant of service connection for intracranial meningioma 
with metastasis to the lung could be effective no earlier 
than the date of receipt of the veteran's current claim, that 
is, November 7, 1990.  



ORDER

An effective date earlier than November 7, 1990, for an award 
of service connection for intracranial meningioma with 
metastasis to the lung is denied.




		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals




 

